Citation Nr: 0314134	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-08 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to May 1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The Board will remand the appellant's case to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions enacted by the VCAA as this 
claim was pending as of the date of passage of this law, 
November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been such compliance when the RO at 
no time sent a VCAA letter to the appellant notifying him of 
what was needed to substantiate his claim for service 
connection for a back disorder, what his responsibilities 
were with respect to the claim, and whether VA would assist 
him in any manner.  Furthermore, he was not provided notice 
of the VCAA or the implementing regulations.  In this regard, 
the Board has observed that the supplemental statement of the 
case provided to the veteran in August 2001 contained no 
reference to VA's duty to notify or assist the veteran in 
developing his claim.  In light of the interval of time 
between the date the VCAA became law in November 2000, and 
the date the claim was certified for appeal in July 2002, the 
RO should have informed the veteran of the provisions of the 
VCAA to ensure due process in this case.  Under these 
circumstances, the Board believes that the RO should ensure 
that there is compliance with the provisions of the VCAA with 
regard to VA duties to assist and notify.  

It is also noted that in July 2002, the Board requested that 
additional development be undertaken with respect to the 
issue listed on the title page of this action pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development action requested by the Board was completed and 
resulted in the acquisition of private medical records and VA 
outpatient treatment reports.  Those documents have been 
associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), held, in pertinent part, that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
or obtain waiver of initial RO consideration of that 
evidence.  The Federal Circuit also held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (requiring the Board "to provide the notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which provides a claimant 
one year to submit evidence.

In the instant case, the RO has not considered the additional 
evidence that has been added to the record, nor has the 
veteran been informed of VA's duty to notify or assist him in 
the development of his claim.  Therefore, a remand of the 
case is required to comply with the precedent of the Court 
and the above referenced Federal Circuit decision, and to 
comply with the provisions of the VCAA. 

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the appellant of what 
evidence, if any, the appellant is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the appellant or allowing 
him an appropriate response period, the 
RO should then readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.


The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




